Title: From the Abbés Chalut and Arnoux to Benjamin Franklin and John Adams, [before 27 July 1780]
From: Chalut, abbé ——,Arnoux, abbé ——
To: Franklin, Benjamin,Adams, John


dimanche. [before July 27, 1780]
Les abbés Chalut et arnoux ont l’honneur de souhaiter le bonjour aux deux respectables deputés du Congres genéral. Ils sont bien fachés de ne pouvoir pas se rendre à l’honneur de leur invitation, pour vendredi prochain ils sont empechés Ce jour là, ce qui excite leurs regrets.
 
Addressed: A Monsieur / Monsieur franklin / Ministre plenipotentiare / des états unis d’Amerique / à Passy.
